                           UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF WISCONSIN



UNITED STATES OF AMERICA,

                     Plaintiff,

      v.                                                Case No. 17-CR-124

MARCUS HUTCHINS,

                     Defendant.



           MOTION TO WITHDRAW AS COUNSEL FOR THE DEFENDANT

      Having accepted an offer of employment with the Administrative Office of the

U.S. Courts, undersigned counsel is bringing his practice of law to its conclusion.

Undersigned counsel is, therefore, unable to continue representing Mr. Hutchins. For that

reason, this Court is asked to strike counsel’s appearance as one of Mr. Hutchins’

attorneys.

      The other attorneys for Mr. Hutchins are aware of this situation, as is Mr. Hutchins.

      Dated at Milwaukee, Wisconsin, this 8th day of June, 2019.

                                                Respectfully submitted,

                                                /s/ Daniel W. Stiller

                                                Daniel W. Stiller, WI Bar No. 1078748
                                                DStillerLLC
                                                Box 511130
                                                Milwaukee, Wisconsin 53203
                                                414-207-3190
                                                dan@dstillerllc.com


                                                                               DStillerLLC

           Case 2:17-cr-00124-JPS Filed 06/08/19 Page 1 of 2 Document 129
                                  Counsel for Marcus Hutchins




                              2
                                                                DStillerLLC


Case 2:17-cr-00124-JPS Filed 06/08/19 Page 2 of 2 Document 129
